UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 26, 2011 ECO VENTURES GROUP, INC. (Exact name of registrant as specified in its charter) [FORMERLY MODERN RENEWABLE TECHNOLOGIES, INC.] Nevada 000-52445 33-1133537 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 7432 State Road 50, Suite 101 Groveland, FL Address of principal offices Zip Code Registrant’s telephone number including area code:(352) 557-4830 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01. ACQUISITION OR DISPOSITION OF ASSETS. As previously disclosed in our Current Report on Form 8-K dated July 26, 2011,the Registrant entered into a material definitive agreement for the acquisition of 70% of the capital stock of Eco Ventures Group, Inc., a Florida corporation. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. In our report on Form 8-K filed July26, 2011, no financial information was provided for Eco Ventures Group, Inc.In this report on Form 8-K/A we are providing the following financial information: (a) Audited Financial Statements ofEco Ventures Group, Inc. as ofMarch 31, 2011 and for the period November 9, 2010 (dateof inception)though March 31, 2011. (b) Audited Financial Statements of Eco Ventures Group, Inc. (consolidated) as of fiscal year ended August 31, 2011 Exhibit 99.01 Audited Financial Statements of Eco Ventures Group, Inc. through March 31, 2011 Exhibit 99.02Audited Financial Statements of Eco Ventures Group, Inc. (consolidated) as of fiscal year endedAugust 31, 2011 SIGNATURES Pursuant to the Requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATED: January 11, 2012 ECO VENTURES GROUP, INC. By:/s/ RANDALL LANHAM RANDALL LANHAM Chief Executive Officer
